UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ROBERTO CASTINEIRAS,

                                      Plaintiff,                      9:17-cv-1084 (BKS/ATB)

v.

A. HELMS,

                                      Defendant.


Appearances:

Plaintiff pro se:
Roberto Castineiras
14-A-5255
Mid-State Correctional Facility
P.O. Box 2500
Marcy, NY 13403

For Defendant:
Aimee Cowan, Esq.
New York State Attorney General’s Office
300 South State St.
Syracuse, NY 13202

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Plaintiff Roberto Castineiras commenced this pro se action under 42 U.S.C. § 1983

asserting claims arising out of his incarceration at Upstate Correctional Facility. (Dkt. No. 1). On

October 3, 2018, Defendant filed a motion for summary judgment. (Dkt. No. 24). Plaintiff filed a

response to the motion on October 23, 2018, (Dkt. No. 26), and the Defendant has filed a reply.

(Dkt. No. 27). This matter was assigned to United States Magistrate Judge Andrew T. Baxter

who, on June 6, 2019, issued a Report and Recommendation recommending that Defendant’s

motion for summary judgment be granted and that the complaint be dismissed with prejudice as
to Defendant Helms. (Dkt. No. 30). Magistrate Judge Baxter advised the parties that under 28

U.S.C. § 636(b)(1), they had fourteen days within which to file written objections to the report,

and that the failure to object to the report within fourteen days would preclude appellate review.

(Dkt. No. 30, at 16–17).

        No objections have been filed. As no objections to the Report and Recommendation have

been filed, and the time for filing objections has expired, the Court reviews the Report and

Recommendation for clear error. See Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y.

2012); Fed. R. Civ. P. 72(b) advisory committee’s note to 1983 amendment. Having reviewed

the Report and Recommendation for clear error and found none, the Court adopts the Report and

Recommendation in its entirety.

        For these reasons, it is

        ORDERED that the Report and Recommendation (Dkt. No. 30) is ADOPTED in its

entirety; and it is further

        ORDERED that Defendant’s motion for summary judgment (Dkt. No. 24) is

GRANTED and the complaint is DISMISSED IN ITS ENTIRETY WITH PREJUDICE as to

Defendant Helms; and it is further

        ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

        IT IS SO ORDERED.




Dated: July 3, 2019
       Syracuse, New York




                                                 2
